                     Case 6:20-cr-06039-CJS Document 1 Filed 07/18/19 Page 1 of 11

AO 91 (Rev. 02/09) Criminal Complaint




              United States District
                                                              for the


                                                    Western District of New York              JUL 18 2019

                                                                                                 UlSTRlCTJ
                          United States of America


                                           V.
                                                                                   Case No. 19-MJ~ 65r
                         CHARLES REGALBUTO

                                        Drfendant



                                                      CRIMINAL COMPLAINT


         I, NICHOLAS MAZZOLA. the complainant in this case, state that the following is trae to the best of my
knowledge and belief that in the Western District of New York, the defendant violated offenses described as follows:

       Beginning in or about April 2014 through October 2017, in the Western District of New York and
elsewhere, the defendant, CHARLES REGALBUTO, did knowingly distribute child pornography that had
been transported in interstate or foreign commerce by computer, in violation ofTitle 18, United States Code,
Section 2252A(a)(2)(A);

         and did knowingly with the intent to injure, harass, intimidate, use any interactive computer service
or electronic communication service or electronic communication system of interstate commerce, or any
other facility of interstate or foreign commerce to engage in a course of conduct that causes, attempts to
cause or would be reasonably expected to have caused substantial emotional distress to a person, in violation
of Title 18, United States Code, Section 2261A(2)(B).


SEE ATTACHED AEEIDAYIT OE SPECIAL AGENT NICHOLAS MAZZOLA, EBI.

         This Criminal Complaint is based on these facts:

         S    Continued on the attached sheet.

                                                                                         \plainants signature


                                                                        SA NICHOLAS MAZZOLA IFBD
                                                                                     Printed name and title
Sworn to before me and signed in my presence.

Date:     Julv    //?   .2019
                                                                                    Judge's signature

                                                                        AoNORABLE JONATHAN W. FELDMAN
City and State: Rochester. New York                                     UNITED STATES MAGISTRATE JUDGE
                                                                                   Printed name and title
        Case 6:20-cr-06039-CJS Document 1 Filed 07/18/19 Page 2 of 11




                                        AFFIDAVIT



STATE OF NEW YORK )
COUNTY OF MONROE )                SS:
CITY OF ROCHESTER )


      I, Nicholas Mazzola, being duly sworn, depose and state the following:


        1.     I am a police investigator employed by the Rochester Police Department and

 am currently assigned as a Task Force Officer on the FBI Cyber Squad, Buffalo Division,

 in Rochester, NY. I have been a police officer since 1994, an investigator since 2003, and

 was assigned to the Major Crimes Unit from January, 2011 to December, 2018. I have

 attended numerous courses in criminal investigations, and have had the opportunity to

 conduct, coordinate and or participate in a number of successful investigations involving

 bursaries, robberies, weapons possession, assaults, larcenies, cyber and economic crimes,

 child pornography/ exploitation, and homicides, and have interviewed hundreds of

 defendants, victims, witnesses and others who have been involved in such offenses.



        2.     I make this affidavit in support of a criminal complaint charging CHARLES

 REGALBUTO, with violation of Title 18, United States Code, Section 2252A(a)(2)(A)

 (Distribution of Child Pornography) and Title 18, United States Code, Section 2261A(2)(B),

 (Cyber StaUdng).



        3.     All information contained in this affidavit is either personally known by me

 or has been related to me by other law enforcement agents. Since this affidavit is being

 submitted for the limited purpose ofsecuring a criminal complaint, I have not included each
       Case 6:20-cr-06039-CJS Document 1 Filed 07/18/19 Page 3 of 11




and every fact known to me concerning this investigation. I have set forth only the facts

that I believe are necessary to estabhsh probable cause to believe that CHARLES

REGALBUTO did knowingly violate Title 18, United States Code, Section 2252A(a)(2)(A)

and Title 18, United States Code, Section 2261A(2)(B), (Cyber Stalking).



       4.     On February 19, 2019, a female (hereinafter, "Victim") was interviewed by

members of the FBI. In sum. Victim said she began dating Charles REGALBUTO, DOB:

Ol/XX/93, on October 14, 2010. Victim was 15 years of age and REGALBUTO was 17

years old and a senior in high school. REGALBUTO went away to college after graduating

high school. While in college, REGALBUTO asked Victim to send naked pictures of

herself. REGALBUTO told Victim that he would delete the photos. Victim initially

declined but later did so. She sent two naked photos of herself via text message from her

cell phone to REGALBUTO's cell phone XXX-XXX-9184. The photos showed Victim's

breasts and vagina while masturbating in one photo and the Victim's vagina while

masturbating in the other. Neither photo showed the Victim's face. The photos were taken

by Victim in or around September 2011. Victim said she was 16 or 17 years old at the time.

REGALBUTO had also taken two naked photos of Victim m May 2011 in his bedroom in

Congers, NY, which showed Victim's full naked body, including her face and vagina.

Copies of the photos reviewed by members of the FBI and confirmed to contain the images

described above.
         Case 6:20-cr-06039-CJS Document 1 Filed 07/18/19 Page 4 of 11




         5.     Victim said REGALBUTO dropped out of college around November 2011.

 Victim graduated high school in June 2013 and began college at the Rochester Institute of

 Technology that fall. While at college, her relationship with REGALBUTO deteriorated

 and ultimately ended on April 17, 2014. That same day, REGALBUTO began to harass,

 threaten, and torment Victim. He began sending multiple alarming and threatening texts to

 Victim from his ceU phone XXX-XXX-9184 to include the foUoAving:

       REGALBUTO: Unblock me


       REGALBUTO: 111 fucking Idll yoy"[Your AflRant believes REGALBUTO intended

to text 'you' based on the character 'Y' is next to the character 'U' on traditional U.S.

keyboards]

       REGALBUTO: Don't forget who has your nudes slut [text message was followed by

REGALBUTO sending five photos ofVictim to Victim's phone. Ofthe five photos, two were

ofVictim previously mentioned (one naked photo ofVictim masturbating showing her vagina

and one naked photo of Victim in REGALBUTO's bedroom);

       REGALBUTO: Twitter or Instagram? [Your Affiant beheves this is a reference to

which social media platform REGALBUTO was asking to post the naked pictures.];

       Victim: Im 17 in most of those and that's literally illegal

       REGALBUTO: I don't give a fiick

       REGALBUTO: lU ruin your life the way you ruined mine           Good youre 17?Maybe

iU try to get kid pom pressed against you. And once it's up is out there forever.. .Congrats im

going to go to jail and be a registered sex offender...Youre so lucky I don't have enough

service in this building but I swear once I leave it's done.

                                                3
         Case 6:20-cr-06039-CJS Document 1 Filed 07/18/19 Page 5 of 11




       Victim and REGALBUTO also spoke on the phone that day, at which time he

threatened to kill her.




         6.      On May 26, 2014, REGALBUTO acknowledged he threatened to post

 Victim's naked photos. At 11:50 pm, REGALBUTO sent a text message to Victim stating,

 "I fucked up beyond behef and I don't deserve your forgiveness but I love you and I want

 to make everything ok I want to show you that that's not me".



         7.      As a result of REGALBUTO's behavior and actions. Victim petitioned the

 Rockland County Family Court for an order ofprotection in 2014, which was granted. The

 order required REGALBUTO to stay at least 200 feet away from Victim and have no

 contact with her for a period of one year. The contact, based upon text messages provided

 by the Victim, continued throughout the period of the order of protection and beyond.



         8.      REGALBUTO routinely used threats of suicide to keep Victim from ending

 their communications. He would send Victim countless text messages that would go

 unanswered. Several examples are as follows:

       - 10/23/14 at 2:48 am, "You were the worst thing to ever happen to me. You're a

dumb cunt who fucked up my whole life and made me a bad person. Thanks [Victim first

name], I hope youre fucking happy"

       -10/23/14 at 02:58 am, "The only thing I wanted to do. Was love you.and make.you

happy. Why couldn't you let me donthat"
         Case 6:20-cr-06039-CJS Document 1 Filed 07/18/19 Page 6 of 11




       -10/25/14 at 4:34 am, "Hey"

       -10/25/14 at 2:37 pm, "I dream about you every night"

       -10/25/14 at 3:15 pm, "This is why I'm gonna kill myself



        9.      REGALBUTO referenced blackmailing Victim in text messages, said he

 deleted her photos, only to later say he stih had tiiem, as follows:

       -11/22/14 at 2:58 pm, "If it means anything I've deleted all the pics I have of you"

       -11/22/14 at 2:59 pm, "I'm just trying to show you that I'm not that same guy who's

goima try to guilt you or blackmail you. I don't want your pity or your sympathy. I want you

to be happy and I want to show you that I'm not an asshole anymore"

       - 02/24/15 at 8:26 pm, "I stiU have pictures of you"



         10.    Text messages from 4/17/14 to 11/12/16 were extracted and captured from

 Victim's phone to include the text messages hsted above, as well as other long periods of

 unanswered texts sent by REGALBUTO and exchanges between Victim and

 REGABUTO, where he stalked and extorted Victim.



         11.    In November of 2016, Victim changed her cell number. Around the time of

 December, 2016, Victim began receiving messages by unknown people on Facebook, who

 would teU her someone claiming to be her boyfriend was posting naked pictures of her on

 the Intemet.
        Case 6:20-cr-06039-CJS Document 1 Filed 07/18/19 Page 7 of 11




        12.   On May 18, 2017, Victim was contacted by "Wew Lad" on Facebook. Wew

Lad sent her a message, sajdng a person named "Greg Macdugal" was sharing naked

pictures of her on Reddit, among other sites. Wew Lad provided Victim with screen shots

of a conversation on Kik between him and "Greg Macdougal frogger7776". The

conversation on Kik also had the naked photos of Victim, previously described.



        13.   In June of 2017, Victim was contacted by a user Maddiegirlphoto on

Instagram. The user was blackmailing Victim by asking her for naked pictures to confirm

the ones in Maddiegirlphoto's possession were actually her. The messages became

increasingly aggressive and threatening. Maddiegirlphoto sent the naked pictures taken of

Victim in REGALBUTO's bedroom, previously described. The user also electronically

distributed the same naked photos to Victim's college classmate at RIT and a friend from

home.




        14.   On September 23, 2017, the New York State Police (NYSP) requested

information from kik.com regarding user "frogger7776". Results showed the name fisted as

Greg Macdougal with an email address of fi:ogger7776@,gmail.com. Kik also provided 14

pages of IP addresses from 09/15/17 to 10/09/17 associated with this account. An IP

address of 69.127.137.176 was fisted about 215 times. The IP address 70.214.115.168 was


the last one fisted in the records provided (10/09/17 at 1555 UTC).
        Case 6:20-cr-06039-CJS Document 1 Filed 07/18/19 Page 8 of 11




        15.   In October 2017, Victim was contacted on Facebook by user Ben Peterson.

The user told Victim he got her naked pictures from user frogger7776 on Kik. Victim

identified the contact from Ben Peterson as an opportunity to identify the IP address of

frogger7776. As such, she researched on the Internet and Grabify IP Logger as an online

service to do the same. Your Affiant reviewed the website grabify.link and identified a

website designed to track the IP addresses ofa user specifiedlink. Victim asked Ben Peterson

to contact Greg Macdougal and send him the link http://short.co/NBMJOF.jpg. If

Macdougal were to click on the link, the device information and IP address would be

captured through the Grabify website. Ben Peterson sent the link to Greg Macdougal, who

subsequently chcked on the link. Victim reviewed a notification sent by Grabify which

revealed tiie device used was an Apple iPhone, from IP address 69.127.137.176 in Congers,

NY, 10/09/17 at 0734 hours EST. The IP address returned to Optimum Online

(Cablevision Systems).



        16.   On October 11, 2017, Victim sent Investigator Solomone (NYSP) a

screenshot she received from "Ben Peterson". The screenshot was a message on Kik from

"Greg         Macdougal",         indicating        anyone        could         go        to

https://www.pomhub.com/album/19817831 to "find his gf'. Investigator Solomone was

able to capture nude photos (previously described) of Victim. The pomhub.com user titled

the photos as "[Victim first name] Her BF KIK is Frogger7776".
       Case 6:20-cr-06039-CJS Document 1 Filed 07/18/19 Page 9 of 11




       17.    NYSP requested information from Optimum Online for IP address

69.127.137.176 on 10/09/17 at 0734 EST and 09/20/17 at 0302:38 UTC, the latter being a

date and time provided by Kik.com documents. Both IP addresses returned to account

number 07873-125323-02, subscriber name Kerri Regalbuto of 26 The Rise, Congers, NY

10920, that being the mother and home address of Charles REGALBUTO.



       18.    NYSP requested information from Verizon Wireless for IP address

70.214.115.168, specifically from 10/09/17 at 1555:10 UTC. The IP address had been

obtained from documents provided by Kik. Results from Verizon Wireless showed the IP

address returned to a natting router, which means a number of different devices could be

connected at the same time. Within the listed phone numbers using IP 70.214.115.168,

#845-521-9184 is captured at least ten times. NYSP requested subscriber information from

Verizon Wireless for #XXX-XXX-9184, which showed the subscriber to be Charles

Regalbuto of 26 The Rise, Congers, NY, 10920.



       19.    On 12/08/17, Charles REGALBUTO was interviewed by the NYSP after he

was advised of his Miranda rights and waived same. In sum, REGALBUTO provided his

date ofbiith as 01/23/93 and a home address of26 The Rise, Congers, NY. REGALBUTO

said his ex-girlfriend was [Victim first and last name]. He started a Kik account with a user

name, frogger7776 and an email frogger7776@gmail.com. REGALBUTO created the

account on his cell phone while he was at home. He posted nude pictures ofhis ex-girlfriend

Victim "a few dozen times" to random people from his Kik account. REGALBUTO also

                                             8
       Case 6:20-cr-06039-CJS Document 1 Filed 07/18/19 Page 10 of 11




posted nude pictures of her 2-3 times after learning she had reported the activity to the

police. REGALBUTO provided a signed, written statement to the New York State Police.



       20.     Victim, through her own research, has identified the same naked pictures of

herself on numerous websites. Based upon my training and experience, your Affiant knows

that digital images, particularly naked images, are extremely difficult to remove from the

Internet. Once those images have been posted, they can be downloaded and reposted in

perpetuity. Your Affiant knows that the distribution of these images on numerous websites,

whether done directly by REGALBUTO, are undoubtedly a result of his original postings.

Your Affiant also knows, based upon my training and experience, that these photos are

likely to remaining on the Internet indefinitely.



       21.    Based on my training and experience, the above described images meet the

federal definition of "child pornography", as defined in Title 18, United States Code,

Section 2256(8).



       22.    WHEREFORE, based on the foregoing, I respectfully submit that there is

probable cause to believe that Charles REGABUTO did knowingly violate Title 18, United
      Case 6:20-cr-06039-CJS Document 1 Filed 07/18/19 Page 11 of 11




 States Code, Section 2252A(a)(2)(A) (Distribution of Child Pornography) and Title 18,

 United States Code, Section 2261A(2)(B), (Cyber Stalking).




                                       NICHO             ^ZOLA
                                       FBI Task F      Officer


i^om to before me this
 _day of July, 2019.



    JONATHAN W. FELDMAN
     States Magistrate Judge




                                         10
